857 F.2d 289
UNITED STATES FIDELITY & GUARANTY COMPANY, Plaintiff-Appellant,v.EMPLOYERS CASUALTY, Defendant-Appellee.
No. 87-3878.
United States Court of Appeals,Fifth Circuit.
Oct. 14, 1988.

Mary Clare Hartman, Hartman & Associates, Metairie, La., for plaintiff-appellant.
Esmond Phelps, II, John P. Sneed, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana;  Charles Schwartz, Jr., District Judge.
Before CLARK, Chief Judge, BROWN and JOLLY, Circuit Judges.
JOHN R. BROWN, Circuit Judge:


1
Affirmed on basis of the trial court opinion.   United States Fidelity and Guar. Co. v. Employers Cas. Co., 672 F.Supp. 939 (E.D.La.1987).


2
AFFIRMED.